t c memo united_states tax_court catherine rosenthal petitioner v commissioner of internal revenue respondent docket no filed date p and h filed a joint federal_income_tax return on which h failed to report a taxable_distribution from his individual_retirement_account ira p was not aware of the existence of the ira distribution at the time the return was filed the omission was discovered in and on date after h’s death on date p filed an amended return and paid the additional tax attributable to the omitted income p also paid the interest on the additional tax on date p claimed relief from joint liability for the additional tax under sec_6015 c and f i r c her claim was denied by r p timely filed a petition with this court pursuant to sec_6015 i r c seeking review of r’s denial of innocent spouse relief held because there is no tax_deficiency p is ineligible for relief under sec_6015 and c sec_2 held further under the facts and circumstances r’s denial of equitable relief under sec_6015 i r c constitutes an abuse_of_discretion william o lenihan for petitioner theresa g mcqueeney for respondent memorandum findings_of_fact and opinion halpern judge pursuant to the provisions of sec_6015 petitioner applied for relief from joint_and_several_liability for the taxable_year by submitting a form_8857 request for innocent spouse relief dated date respondent denied petitioner’s request for relief pursuant to a notice_of_determination dated date the notice_of_determination the notice_of_determination enclosed a form a explanation of items in which respondent stated the basis for his denial of relief as follows innocent spouse relief cannot be granted due to the fact that you failed to meet the centralized factors for relief electing spouse failed to show she had no knowledge of the unreported income from the pension distribution nor that she did not benefit from the income on date petitioner timely filed a petition with this court under sec_6015 for review of respondent’ sec_1 unless otherwise noted all section references are to the internal_revenue_code as currently in effect and rule references are to the tax_court rules_of_practice and procedure determination the petition the sole issue for our decision is whether respondent abused his discretion in denying petitioner relief from joint_and_several_liability under sec_6015 c f findings of fact2 some facts have been stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference at the time the petition was filed petitioner resided in brooklyn new york the joint returns petitioner and her husband louis rosenthal separately petitioner and louis together the rosenthals timely made a joint federal_income_tax return for calendar_year on or about date that return sometimes the original return reported total income on line of dollar_figure consisting in part of dollar_figure in taxable pensions and annuities the return reported tax due of dollar_figure total_tax payments of dollar_figure and claimed an overpayment of dollar_figure to be petitioner did not file a reply brief as a result petitioner has failed to set forth objections to respondent’s proposed findings_of_fact see rule e accordingly we conclude that petitioner concedes that respondent’s proposed findings_of_fact are correct except to the extent that petitioner’s findings_of_fact are clearly inconsistent therewith see 118_tc_106 n affd 353_f3d_1181 10th cir applied to the rosenthals’ estimated_tax the return was prepared by louis’s accountant harold benenstock a c p a who prepared returns for both louis’s plumbing business and the rosenthals personally petitioner was not involved in the preparation of the return shortly before date during the preparation of the rosenthals’ joint_return mr benenstock discovered that in louis had withdrawn a large amount of money from his account at republic national bank formerly crossland savings bank but mr benenstock did not believe the withdrawal was taxable louis suffered a stroke in date and died on date petitioner never discussed the withdrawal with louis nor was she aware of the amount prior to his death after louis’s death petitioner’s attorney recognizing that the withdrawal constituted a taxable_distribution from an individual_retirement_account ira the ira distribution contacted mr benenstock and asked him to prepare an amended return on date petitioner submitted a form 1040x amended u s individual_income_tax_return for on behalf of herself and louis the amended return the explanation of changes to income deductions and credits contained the following statement taxpayer years old transferred dollar_figure from individual_retirement_account he did not receive a 1099r and did not report income on his individual return the inclusion of the additional dollar_figure in income increased the tax due less tax_payments from the dollar_figure overpayment reported on the original return to a net tax due of dollar_figure which was reported on the amended return the amended return was signed by petitioner as spouse and by mr benenstock as preparer there was no signature on behalf of the deceased louis petitioner paid the total_tax due dollar_figure concurrent with the filing of the amended return she paid that amount from one of her accounts with dime savings bank on date in response to an irs request for dollar_figure of interest due on the tax underpayment for petitioner mailed a check in that amount to the irs drawn on her dime savings bank checking account which was reflected as paid on an irs transcript as of date the rosenthals petitioner and louis were married in they had no children together but each had children and in the case of louis grandchildren from a prior marriage louis owned and operated a plumbing business for more than years he retired from that business in petitioner did not participate in and had no knowledge of any aspect of that business the record does not indicate whether petitioner has grandchildren petitioner was employed as a registered nurse at the time of her marriage to louis and continued in the profession throughout her marriage except for a brief retirement which began in date and ended in when she returned to work at the time of the trial she was again retired her highest level of education was a degree from nursing school she never attended college upon her marriage to louis she sold her house and she louis and her children moved into a house which louis purchased with his own funds in his own name the house financial affairs from the inception of his marriage to petitioner louis handled all of the household finances paid all the bills including the quarterly real_estate_taxes on the house made the major purchases eg automobiles and gave petitioner dollar_figure per week to purchase groceries and other household necessities petitioner paid for her personal charge accounts and medical insurance bank accounts petitioner and louis maintained separate bank accounts petitioner maintained accounts at greenpoint bank and dime savings bank and she deposited her salary in one of her accounts at dime savings bank louis maintained at least six individual accounts and one trust account for a grandchild one of louis’s accounts was his ira at crossland savings bank which later became republic national bank in he withdrew the unreported dollar_figure from republic national bank there is no direct evidence of what louis did with the unreported dollar_figure he did however own a certificate of deposit cd issued by republic national bank that bank advised louis that on date it had renewed for months until maturity on date a cd with a balance of dollar_figure the republic national bank cd bore a different account number no than the former crossland savings bank ira no in the innocent spouse questionnaire attached to her request for innocent spouse relief dated date petitioner listed both her and louis’s bank accounts next to her listing of louis’s account at republic national bank she wrote the account number and dollar_figure louis’s will louis died testate and under the terms of his will petitioner received the house all policies of insurance relating thereto and all of the contents thereof all of louis’s tangible_personal_property and his home savings bank account no and crossland savings bank account no identified in the will as his pension accounts the home savings bank account is not listed on schedule b of either the original or the amended return or on petitioner’s innocent spouse questionnaire presumably that account was closed before the residuary_estate went to louis’s four grandchildren petitioner’s financial circumstances after louis’s death petitioner’s attorney unsuccessfully attempted to trace the proceeds of the ira distribution the house inherited by petitioner from louis was valued at dollar_figure at the time of louis’s death and was mortgage free since louis’s death petitioner has paid her customary living_expenses and generally maintained the same standard of living that she maintained prior to his death opinion i introduction as a general_rule spouses filing joint federal_income_tax returns are jointly and severally liable for all taxes shown on the return or found to be owing sec_6013 in certain situations however a joint_return filer can avoid such joint_and_several_liability by qualifying for relief therefrom under sec_6015 there are three types of relief available under sec_6015 full or apportioned relief under sec_6015 proportionate tax relief for divorced or separated taxpayers under sec_6015 and equitable relief under sec_6015 when relief is unavailable under either sec_6015 or c a taxpayer may seek relief from joint_and_several_liability by raising the matter as an affirmative defense in a petition for redetermination invoking this court’s deficiency jurisdiction under sec_6213 or as in this case by filing a so-called stand-alone petition challenging the commissioner’s final_determination denying the taxpayer’s claim for such relief or his failure to rule on the taxpayer’s claim within months of its filing see sec_6015 119_tc_267 affd aftr2d 2d cir 118_tc_494 in the petition petitioner seeks relief under all three of the available relief provisions sec_6015 c and f the essence of petitioner’s claim is that she should be relieved of liability for the tax and interest occasioned by the reporting of the ira distribution respondent argues that because petitioner has paid the additional tax attributable to the ira distribution there is no understatement deficiency or underpayment to which relief under section is applicable except as otherwise provided in sec_6015 petitioner bears the burden_of_proof see rule a a taxpayer may also request relief from joint_and_several_liability on a joint_return in a petition for review of a lien or levy action see sec_6320 sec_6330 119_tc_267 affd aftr2d 2d cir ii relief under sec_6015 and c sec_6015 in pertinent part provides this court with jurisdiction to determine the appropriate relief available under sec_6015 to an individual against whom a deficiency has been asserted consistent with that language and similar language in sec_6015 and c we have observed that the existence of a tax_deficiency is a prerequisite to our granting of relief under either of those subsections see 120_tc_62 because there is no tax_deficiency asserted by respondent with respect to either the original or amended returns petitioner cannot qualify for innocent spouse relief under sec_6015 or c iii petitioner’s eligibility to seek relief under sec_6015 a statutory requirements sec_6015 provides f equitable relief under procedures prescribed by the secretary if-- taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or under sec_6015 an individual who signed a joint_return with another individual and who is seeking innocent spouse relief must show that taking into account all the facts and circumstances it is inequitable to hold such individual liable for the deficiency in tax attributable to the other individual’s understatement similarly an individual taxpayer may seek relief pursuant to sec_6015 for an individual’s liability for any deficiency which is assessed with respect to the return any deficiency or any portion of either and relief is not available to such individual under subsection b or c the secretary may relieve such individual of such liability for the reasons stated above petitioner satisfies the requirement of sec_6015 that relief not be available under subsection b or c moreover the absence of a deficiency does not deprive us of jurisdiction over petitioner’s claim for equitable relief under sec_6015 see ewing v commissioner supra pincite nor for the reasons discussed in the next section is equitable relief under sec_6015 precluded by the absence of an unpaid tax_liability b eligibility requirements of revproc_2000_15 pursuant to his authority under sec_6015 to prescribe procedures for granting equitable relief pursuant to that provision respondent issued notice_98_61 1998_2_cb_756 which provided interim guidance for taxpayers seeking equitable relief from joint_and_several_liability notice_98_61 was superseded by revproc_2000_15 2000_1_cb_447 effective date which in turn was superseded by revproc_2003_61 2003_32_irb_296 effective for requests for relief filed on or after date and for requests for relief pending on date for which no preliminary determination_letter had been issued as of that date petitioner’s request for relief and respondent’s determination are subject_to revproc_2000_15 because that revenue_procedure was in effect when respondent evaluated petitioner’s request and when respondent issued the notice_of_determination on date see 122_tc_32 ndollar_figure section dollar_figure of revproc_2000_15 c b pincite lists the seven threshold conditions for eligibility to be considered for equitable relief one of which set forth in sec_4 is as follows except as provided in the next sentence the liability remains unpaid a requesting spouse is eligible to be considered for relief in the form of a refund of liabilities for a amounts paid on or after date and on or before date and b installment payments made after date pursuant to an installment_agreement entered into with the service and with respect to which an individual is not in default that are made after the claim for relief is requested because petitioner’s payment of the tax attributable to the ira distribution occurred between date and date on date petitioner’s payment of the joint tax_liability does not render her ineligible to seek equitable relief under sec_6015 revproc_2003_61 2003_32_irb_296 eliminates the window period restriction on refunds of paid amounts and generally provides that a requesting spouse is eligible for a refund of tax_payments made after date if the requesting spouse establishes that he or she provided the funds continued there is no dispute that petitioner meets the remaining six eligibility requirements of revproc_2000_15 sec_4 therefore we find that petitioner is eligible to seek relief under sec_6015 iv petitioner’s entitlement to equitable relief under sec_6015 a factors for determining whether to grant equitable relief under sec_6015 revproc_2000_15 sec_4 c b pincite provides in pertinent part the secretary may grant equitable relief under sec_6015 if taking into account all the facts and circumstances it is inequitable to hold the requesting spouse liable for all or any part of the liability revproc_2000_15 sec_4 further provides a partial list of positive and negative factors that will be taken into account in determining the appropriate relief under section continued used to make the payment for which he or she seeks a refund it also must be shown that the payments were not made with the joint_return and were not joint payments or payments that the nonrequesting spouse made therefore it appears that petitioner would be eligible to seek a refund of her tax payment under revproc_2003_61 were it applicable it further appears that on the basis of our conclusion in 120_tc_137 that the term unpaid tax in sec_6015 refers to tax reported on a return but not paid with the return rather than to amounts remaining unpaid when sec_6015 relief is requested respondent has abandoned the window period requirement of sec dollar_figure of revproc_2000_15 even for tax years covered by that revenue_procedure see ziegler v commissioner tcmemo_2003_282 f and it states that n o single factor will be determinative in any particular case rather all factors will be considered and weighed appropriately revproc_2000_ sec_4 and c b pincite sets forth the partial list of factors that the commissioner will consider in deciding whether to grant equitable relief under sec_6015 sec_4 of the revenue_procedure lists six factors the presence or absence of which weighs in favor of granting equitable relief positive factors and sec_4 of the revenue_procedure lists six factors the presence or absence of which weighs against granting equitable relief negative factors four of the six factors on each list have a reciprocal opposite on the other list so that the presence or absence of the circumstance referred to will necessarily be positive or negative the absence of the circumstances referred to by either or both of the other two factors on each list is considered neutral under revproc_2000_15 sec_4 because four of the six factors on each list are common to both lists there are actually eight separate and distinct factors set forth in revproc_2000_15 sec_4 in one case the reciprocal circumstances are that t he nonrequesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the outstanding liability positive or conversely that the requesting spouse bears that obligation negative if neither spouse bears that obligation the resulting absence of the factor is necessarily neutral b application of the factors to petitioner respondent’s notice_of_determination respondent based his denial of equitable relief on a finding that petitioner failed to show that she lacked knowledge of the ira distribution and did not benefit from that distribution we interpret that finding as a finding that petitioner did have knowledge of the ira distribution and did significantly benefit from that distribution knowledge or reason to know of the item giving rise to a deficiency and the existence of a significant benefit beyond normal support from the unpaid tax_liability or items giving rise to the deficiency are both negative factors weighing against relief pursuant to revproc_2000_15 sec_4 b and c in his notice_of_determination respondent characterized the presence of those negative factors as a failure on petitioner’s part to meet the centralized factors for relief petitioner’s burden is to demonstrate that respondent’s denial of equitable relief under sec_6015 was an abuse_of_discretion ie that respondent acted arbitrarily capriciously or without sound basis in fact ewing v commissioner t c pincite 118_tc_106 affd 353_f3d_1181 10th cir petitioner did not have knowledge or reason to know of the unreported income the first of the two negative factors relied upon by respondent in denying equitable relief to petitioner that petitioner had knowledge of the unreported income is described in revproc_2000_15 sec_4 b c b pincite in pertinent part as follows b knowledge or reason to know a requesting spouse knew or had reason to know of the item giving rise to a deficiency at the time the return was signed respondent argues that petitioner had knowledge or reason to know of the ira distribution when she filed the amended return on date but that is not the return that failed to reflect the item in this case the ira distribution with respect to which petitioner seeks equitable relief under sec_6015 rather the return omitting the ira distribution and which may be said to have reflected an understatement in tax is the original return and petitioner’s undisputed testimony also reflected in a date letter from her to the internal_revenue_service requesting innocent spouse relief is that she did not learn of that distribution until it was discovered by her husband’s accountant in connection with his preparation of the joint_return in date that was some months after the original return was filed it is unpersuasive to argue as does respondent that petitioner’s voluntary filing of an amended return and her attendant payment of the delinquent taxes attributable to the omission_of_income from the original return militate against equitable relief simply because she had to have known of the omission before she filed the amended_return and made the payment moreover there is no evidence that petitioner had any reason to know of the ira distribution prior to date the distribution was from one of louis’s separate_accounts and he never discussed it with her therefore we find no basis for respondent’s conclusion in the notice_of_determination that a negative factor results because petitioner knew of the ira distribution petitioner did not benefit from the ira distribution the other negative factor relied upon by respondent in the notice_of_determination as a basis for denying equitable relief to petitioner is his finding that petitioner significantly benefited from the unreported income see revproc_2000_15 sec_4 c there is no evidence in the record to support that finding moreover there is evidence discussed below to suggest that petitioner did not benefit from the unreported income respondent argues that petitioner failed to establish that she suffered economic hardship a negative factor under revproc_2000_15 sec_4 d c b pincite and that the evidence demonstrating lack of economic hardship supports the determination that petitioner significantly benefitted respondent also states that p etitioner has not provided any evidence to establish that she did not significantly benefit we disagree first significant benefit and lack of economic hardship are separate and distinct negative factors pursuant to revproc_2000_15 sec_4 c the existence of the former requires evidence that t he requesting spouse significantly benefitted beyond normal support from the unpaid liability or items giving rise to the deficiency in contrast economic hardship exists if the requesting spouse in the absence of relief from the liability is unable to pay his or her customary reasonable basic living_expenses sec_301_6343-1 proced admin regs as to whether petitioner enjoyed a significant benefit there is no evidence that petitioner received any benefit from either the unpaid tax_liability or the proceeds of the ira distribution she did not learn of the distribution which occurred sometime in until date after louis’s death she tried unsuccessfully to locate those funds moreover she discharged the tax_liability resulting from the ira distribution plus interest thereon with borrowed funds that she had deposited in her own separate bank account nor is there any revproc_2000_15 sec_4 c c b pincite provides in pertinent part that the determination of whether a requesting spouse will suffer economic hardship will be based on rules similar to those provided in sec_301_6343-1 of the regulations on procedure and administration evidence to suggest that her financial arrangements with louis whereby she received dollar_figure per week for household expenses changed as a result of the ira distribution louis’s will bequeathed his crossland savings bank ira to petitioner that was louis’s only account at crossland savings bank and it was the source of the ira distribution which occurred after the bank became republic national bank the record indicates that by that account had been closed and that louis had opened another account at republic national bank the republic account with a different account number as of date the republic account consisted of a dollar_figure renewable cd and the account was referred to in petitioner’s innocent spouse questionnaire as containing dollar_figure the date cd was a 6-month cd and was a renewal of a prior cd the existence of the republic account cds at least suggests that after louis withdrew the money from his ira which as depleted by the withdrawal he had bequeathed to petitioner he deposited it in a new account with the same bank which he opened after the execution of his will and which therefore became part of his residuary_estate bequeathed to his grandchildren in short there is no direct evidence of what louis did with the funds comprising the ira distribution nevertheless we surmise that he deposited them in a bank account that pursuant to his will was bequeathed to persons other than petitioner we find that petitioner did not benefit from those funds overall application of the factors under revproc_2000_15 section dollar_figure we conclude from examining respondent’s explanation of items attached to the notice_of_determination that in rejecting petitioner’s request for innocent spouse relief respondent failed to apply six of the eight factors listed in revproc_2000_15 sec_4 based upon the evidence before us and before respondent at the time he considered petitioner’s application_for innocent spouse relief we find that all but one of the factors listed in revproc_2000_15 sec_4 are either favorable to petitioner or neutral a petitioner’s marital status at the time petitioner requested relief louis was deceased we view that circumstance with respect to petitioner as tantamount to her being separated or divorced therefore we conclude that that factor is favorable see revproc_2000_15 sec_4 a dollar_figure see 57_tc_680 in which we stated that where there is an inability to trace unreported funds attributable to one spouse the benefit to the other spouse cannot constitute more than ordinary support which means that the latter did not significantly benefit from the funds see h conf rept pincite ndollar_figure 1998_3_cb_747 wherein the conferees in discussing the continued b spousal abuse louis did not abuse petitioner because the absence of spousal abuse is not listed as a negative factor that factor must be considered neutral see revproc_2000_15 sec_4 c c noncompliance with federal_income_tax laws in subsequent years respondent concedes that petitioner has been compliant with federal tax laws because compliance with the tax law is not listed as a favorable factor that factor must be considered neutral see revproc_2000_15 sec_4 e d legal_obligation to pay the tax_liability because neither petitioner nor louis was legally obligated pursuant to a divorce decree or agreement to pay the tax_liability resulting from the failure to report the ira distribution that factor is also neutral see revproc_2000_ sec_4 e and f continued eligibility requirements for the sec_6015 separate liability election state that a taxpayer is no longer married if he or she is widowed see sec_6015 an individual is generally eligible to elect relief under sec_6015 if such individual is no longer married to or is legally_separated from the individual with whom such individual filed the joint_return to which the election relates we see no reason why widows should not similarly be treated as separated or divorced from the nonrequesting spouse for purposes of revproc_2000_15 sec_4 a cf 118_tc_106 decedent spouse’s marital status for purposes of sec_6015 determined at the time of death affd 353_f3d_1181 10th cir e attribution of the unpaid item respondent concedes that the full amount at issue is attributable to louis rosenthal that factor is favorable see revproc_2000_15 sec_4 f a f economic hardship because the evidence which consists entirely of petitioner’s testimony shows that petitioner was able to discharge her customary basic living_expenses even after paying the tax_liability arising from the omission of the ira distribution from income there was a lack of economic hardship as that term is defined for purposes of revproc_2000_15 sec_4 b and d that factor is unfavorable g knowledge or reason to know and significant benefit for the reasons previously discussed herein section iv b and we find that petitioner had no knowledge or reason to know of the ira distribution and that she did not benefit from it lack of knowledge or reason to know is a favorable factor rev_proc sec_4 d and because lack of significant benefit is not listed as a favorable factor it is considered neutral under revproc_2000_15 however on the basis of prior caselaw we consider lack of significant benefit to be a favorable factor see ewing v commissioner t c pincite foor v commissioner tcmemo_2004_54 ogonoski v commissioner tcmemo_2004_52 ferrarese v commissioner tcmemo_2002_249 conclusion we find that of the factors listed in revproc_2000_15 sec_4 four are favorable three are neutral and only one is unfavorable thus a reasonable balancing of those factors strongly suggests that petitioner is entitled to equitable relief under sec_6015 and that respondent’s contrary conclusion constitutes an abuse_of_discretion the following factors provide additional support for that conclusion a respondent’s denial of relief as recited in the notice_of_determination was based upon his application of two of the eight separate and distinct factors listed in revproc_2000_15 sec_4 therefore it is not apparent whether respondent complied with that section’s requirement that all factors be considered and weighed appropriately b respondent erroneously concluded that the two factors he did expressly consider knowledge or reason to know and significant benefit were unfavorable when in fact both were favorable c respondent failed to take into account the fact that the understatement of income on the original return resulted from louis’s concealment of that income both this court and the court_of_appeals for the second circuit the court to which an appeal of this case most likely would lie have treated as a material factor in deciding whether to grant equitable relief under sec_6015 or its predecessor sec_6013 d w hether the failure to report correctly tax_liability results from ‘concealment overreaching or any other wrongdoing’ on the part of the ‘guilty’ spouse 992_f2d_1256 2d cir affg tcmemo_1992_228 see also ewing v commissioner t c pincite- jonson v commissioner t c pincite for all of the above reasons we hold that respondent’s denial of equitable relief under sec_6015 was an abuse_of_discretion and that it would be inequitable to hold petitioner liable for the underpayment_of_tax reflected on the original return therefore petitioner is entitled to a refund of the additional tax and associated interest_paid in connection with the filing of the amended_return see sec_6015 to reflect the foregoing decision will be entered for petitioner cases interpreting former sec_6013 remain instructive to an analysis of sec_6015 jonson v commissioner supra and the equitable factors we consider under sec_6015 are the same equitable factors we consider under sec_6015 119_tc_306
